DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim(s) 11-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/27/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an override mechanism” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US Pat No. 5,661,978), hereinafter referred to as Holmes, in view of Fernand (FR 2797684), hereinafter referred to as Fernand.
Re claim 1, Holmes teaches a drawer, comprising:
insulation (e.g. C5-lns 19-36, “Heat insulation 133 (see FIG. 3) is provided between tub 67 and compartment 57, including between the side walls and front walls, to reduce the flow of heat into chamber 87”) defining a climate-controlled interior (87) of the drawer;
a cooling system (115);
one or more dividers (e.g. 91) defining one or more compartments (see Fig 3-4) within the climate-controlled interior of the drawer;
one or more lids (109) covering the one or more compartments (e.g. C4-lns 56-63, “At least one but preferably a plurality of basket lids 109 are connected to tub lid 83 and positioned, such as by hinges 111, one over each openings 107 for providing access to each basket”);
an electrical interface (112 or 119) for receiving power and control signals; and
one or more actuators (113) coupled to the one or more lids for locking and unlocking the one or more compartments in response to control signals received via the electrical interface (e.g. C4-lns 56-63, “A series of individual locks 113 are provided, one to each basket, for security of the interior of the baskets. Locks 113 are controlled by control unit 7 to permit access to the interior of each basket”).
Holmes does not teach the limitation of the cooling system being a refrigeration system having a compressor and a condenser disposed within the drawer but outside the climate-controlled interior of the drawer, and having an evaporator disposed within the climate-controlled interior of the drawer.
However, Fernand teaches a drawer system comprising a cooling system (20) being a refrigeration system (20) having a compressor (21) and a condenser (22) disposed within a drawer (1) but outside a climate-controlled interior (interior defined by 9) of the drawer, and having an evaporator (3) disposed within the climate-controlled interior of the drawer.
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Holmes and integrated the cooling system being a refrigeration system having a compressor and a condenser disposed within the drawer but outside the climate-controlled interior of the drawer, and having an evaporator disposed within the climate-controlled interior of the drawer, as taught by Fernand, in order to provide a more efficient cooling system (as is well known).

Re claim 2, Holmes, as modified, teaches the drawer of claim 1. Holmes teaches wherein the one or more actuators are disposed outside the climate-controlled interior of the drawer (see Fig 5). 

Re claim 6, Holmes, as modified, teaches the drawer of claim 1. Holmes teaches wherein the insulation comprises a top insulation panel (83) that is slidable with respect to the rest of the drawer, to provide access to the one or more compartments (see Fig 3; the examiner notes that the panel is slidable if unhinged and slide forward). 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes, in view of Fernand, as applied to claim 1 above, in view of Higham et al. (US Pat No. 5,905,653), hereinafter referred to as Higham.

Re claim 3, Holmes, as modified, teaches the drawer of claim 1. Holmes does not teach comprising one or more lights corresponding to the one or more compartments, the lights being responsive to control signals received via the electrical interface. However, Higham teaches (e.g. Fig 10) a drawer system comprising one or more lights (220; C24-lns 60-68, “a light source so that the button 220 can additionally serve as a visual indicator to locate the bin 216 having an item that is selected from the processor 210”) corresponding to one or more compartments (218), the lights being responsive to control signals received via an electrical interface (implicit, C24-lns 60-68). Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Holmes and integrated one or more lights corresponding to the one or more compartments, the lights being responsive to control signals received via the electrical interface, as taught by Higham, in order to serve as a visual indicator.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes, in view of Fernand, as applied to claim 1 above, in view of Higham et al. (US Pat No. 5,905,653), hereinafter referred to as Higham.

Re claim 7, Holmes, as modified, teaches the drawer of claim 1. Holmes does not teach comprising further comprising an override mechanism accessible from outside the drawer, the override mechanism mechanically moving the one or more actuators to unlock the compartments manually. However, Higham teaches (e.g. Fig 10) a drawer system comprising an override mechanism accessible from outside the drawer, the override mechanism mechanically moving the one or more actuators to unlock the compartments manually (C20-lns 1-8, “One or more optional release actuators 300 may also be incorporated into the drawer assembly to allow for the manual override release of one or more of the lids. These release actuators 300 may extend through the drawer assembly and release one or more of the trigger release arms 220 by manual actuation, if so desired”). Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Holmes and integrated an override mechanism accessible from outside the drawer, the override mechanism mechanically moving the one or more actuators to unlock the compartments manually, as taught by Higham, in order to allow for the manual override release of one or more of the lids.

Claim(s) 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes, in view of Fernand, as applied to claim 1 above, in view of Meek et al. (US 20040108795), hereinafter referred to as Meek.

Re claims 8 and 10, Holmes, as modified, teaches the drawer of claim 1. Holmes does not teach wherein the one or more actuators comprise a plurality of solenoids; wherein the one or more actuators are mounted to one or more printed circuit boards that are also disposed outside the climate-controlled interior of the drawer defined by the insulation. However, Meek teaches (e.g. Fig 10) a drawer system comprise a plurality of solenoids (e.g. 70); wherein one or more actuators (74) are mounted to one or more printed circuit boards (52) that are also disposed outside the climate-controlled interior of the drawer defined by the insulation (see Fig 3-4). Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Holmes and integrated the one or more actuators comprise a plurality of solenoids; wherein the one or more actuators are mounted to one or more printed circuit boards that are also disposed outside the climate-controlled interior of the drawer defined by the insulation, as taught by Meek, in order for reducing the amount of power consumed.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes, in view of Fernand, in view of Meek, as applied to claim 8 above, in view of Higham (US 20090187274), hereinafter referred to as Higham.

Re claim 9, Holmes, as modified, teaches the drawer of claim 1. Holmes does not teach wherein one of the lids comprises a lever, and one of the solenoids blocks rotation of the lever, preventing opening of the corresponding lid when the solenoid is not energized. However, Higham teaches (e.g. Fig 11) a drawer system comprise one of the lids (71) comprises a lever (72), and a solenoid (77) blocks rotation of the lever, preventing opening of the corresponding lid when the solenoid is not energized (implicit, ¶ 88, “The drawer is unlocked when the solenoid 275 is operated”). Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Holmes and integrated one of the lids comprises a lever, and one of the solenoids blocks rotation of the lever, preventing opening of the corresponding lid when the solenoid is not energized, as taught by Higham, in order for reducing the amount of power consumed.

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        8/20/2022